Action to recover a death benefit of $500 under a certificate issued by the Lieutenants’ Benevolent Association of the Police Department of the City of New York to the plaintiff’s decedent, in which plaintiff was named as beneficiary. Judgment unanimously directed for plaintiff on the agreed statement of facts, without costs. The course of dealings between the parties over a period of twenty-four years evidences a waiver by the said association of the provisions of article XVIII of the constitution in respect of automatic suspension for failure to make payments within the required period and it is thereby estopped to claim forfeiture. (Kenyon v. K. T. & M. M. A. Assn., 122 N. Y. 247, 261; Steuernagel v. Supreme Council of R. A., 234 id. 251, 258; McClure v. Supreme Lodge, 41 App. Div. 131.) The cases invoked by the defendant are readily distinguishable. Present — Lazansky, P. J., Young, Carswell, Seudder and Davis, JJ. Settle order on notice.